Citation Nr: 1733540	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss.

2.  Entitlement to service connection for a right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on May 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran's left ear hearing loss, which preexisted military service, was aggravated beyond its natural progression.  Rather, the probative medical evidence of record shows that the Veteran's left ear hearing loss improved during the course of his military service.

2.  The probative medical evidence of record does not show that the Veteran's right ear hearing loss was caused by or the result of military service, to include exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran and his representative have raised the issue of the appropriateness of the Veteran's last November 2016 VA examination.  In particular, the Veteran claims that he was incorrectly instructed on how to participate in the audiometric testing and that this may have provided inaccurate values.  Although the Board is sympathetic to the Veteran's claims, it finds that such contentions do not impact the matter at hand.  First, there is no indication in the November 2016 VA examination that there was any difficulty with instruction or administration of the audiological testing.  Even if there was evidence of incorrect instructions, an objective view of the audiograms of record, to include the Veteran's February 2016 and October 2007 VA examinations in February 2016, they do not show a significant amount of discrepancy in the threshold values amongst those examinations.  The crux of the Veteran's hearing loss claims comes down to the finding of a nexus between the in-service hearing loss or its aggravation, and not whether there is a current disability.  This has already been established via the VA examinations of record.  

The current VA examination audiometric findings are not controlling in regard to the issue of finding of nexus in this regard.  As such, to the extent that the Veteran believes that his audiometric testing was incorrectly provided, the Board finds that such issue is not prejudicial to the ultimate issue at hand-whether there is a nexus between his hearing loss and his military service.  Therefore, within the scope of such inquiry, the Board finds that the November 2016 VA examination in adequate for adjudication purposes.

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including other organic diseases of the nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran claims that his left ear hearing loss, from which he has suffered since childhood due to a measles infection, was aggravated beyond its natural progression during military service.  In this regard, the Veteran has indicated that he complained of increasing hearing loss in his left ear over the course of his military service.

The Veteran claims that his currently diagnosed right ear hearing loss is the result of military service.  In this regard, the Veteran has claimed that he experienced acoustic trauma via training of the rifle range without proper hearing protection as well as working as a cook in a noisy kitchen facility.

A review of the Veteran's service treatment records shows that he was provided audiograms on both entrance and exit from military service.  

On the Veteran's entrance examination, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        0
        0
        -
        15
LEFT
        70
        75
        70
        -
        85

The Veteran was diagnosed with hearing loss in the left ear (near deafness).  The right ear was essentially normal.

On the Veteran's January 1966 periodic examination, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        5
        5
        -
        25
LEFT
        90
        95
        100+
        -
        100+

The Veteran's right ear showed an additional value of 45 decibels at 8000 hertz.

The Veteran's left ear was retested that same day upon showing such high values and pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        -
        -
        -
        -
        -
LEFT
        65
        60
        65
        -
        100

On the Veteran's second January 1966 periodic examination, later that month, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        5
        5
        -
        25
LEFT
        80
        95
        100+
        -
        100+

The Veteran's right ear showed an additional value of 50 decibels at 8000 hertz.

A January 1966 profile showed that the Veteran had left ear hearing loss and was restricted from noisy activities.

On the Veteran's February 1966 periodic examination, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        5
        0
        -
        25
LEFT
        70
        60
        65
        -
        100

The Veteran's right ear showed an additional value of 45 decibels at 8000 hertz.

On the Veteran's second February 1966 periodic examination, later that month, pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        0
        0
        -
        25
LEFT
        85
        100
        100+
        -
        100+

The Veteran's right ear showed an additional value of 50 decibels at 8000 hertz.

On the Veteran's April 1966 periodic examination, pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        15
        15
        -
        20
LEFT
        70
        65
        75
        -
        90

The Veteran's right ear showed an additional value of 60 decibels at 8000 hertz.

On the Veteran's second February 1966 periodic examination, later that month, pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        15
        15
        -
        25
LEFT
        55
        50
        70
        -
        75

The Veteran's right ear showed an additional value of 45 decibels at 8000 hertz.

On the Veteran's January 1967 periodic examination, pure tone thresholds, in decibels, were as follows:



 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        10
        15
        -
        25
LEFT
        75
        60
        75
        -
        95

The Veteran's right ear showed an additional value of 60 decibels at 8000 hertz.

A January 1967 treatment record indicated that the Veteran had complained of increasing hearing loss.  However, it was noted that audiograms had failed to show any evidence of such increases.

On the Veteran's exit examination, pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        10
        10
        -
        10
LEFT
        65
        55
        85
        -
        90

The Veteran's right ear showed an additional value of 60 decibels at 8000 hertz.

On the Veteran's exit examination repeat audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        -5
        0
        -
        20
LEFT
        50
        50
        70
        -
        80

The Veteran's right ear showed an additional value of 60 decibels at 8000 hertz.

The Veteran's post-service treatment records show that he continued to receive audiometric testing.

On the Veteran's February 2007 audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        10
        10
        20
        70
LEFT
        95
        100
        100
        100
        100

The Veteran's right ear showed an additional value of 85 decibels at 8000 hertz.  Speech testing revealed a score of 100 percent for the right ear and could not be tested for the left ear.

The Veteran was provided with a VA examination in October 2007.  Pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        15
        15
        25
        75
LEFT
        85
        100
        105+
        105+
        105+

Speech testing revealed a score of 100 percent for the right ear and could not be tested for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  An opinion regarding the hearing loss was not provided. 

On the Veteran's January 2010 audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        10
        20
        30
        80
LEFT
        95
        105
        110
        110
        110

The Veteran's right ear showed an additional value of 70 decibels at 8000 hertz.  Speech testing revealed a score of 80 percent for the right ear and could not be tested for the left ear.

The examiner opined that the Veteran's hearing loss could be the result of noise exposure.  However, there was no rationale specific to the Veteran's hearing shown in service to more definitively confirm whether the Veteran actually suffered loss of hearing or aggravation of hearing during military service.

The Veteran was provided with an additional VA examination in February 2016.  Pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        10
        20
        30
        75
LEFT
        95
        105
        105+
        105+
        105+

The Veteran's right ear showed an additional value of 80 decibels at 8000 hertz.  Speech testing revealed a score of 100 percent for the right ear and could not be tested for the left ear.  The examiner opined that the Veteran's left ear hearing loss preexisted military service.  It was noted that the Veteran's left ear hearing loss was not aggravated beyond its natural progression during military service, but rather improved.  As such, it was found that the Veteran's current left ear hearing loss was not attributable to military service.  The examiner also opined that the Veteran's right ear hearing loss was less likely than not related to military service.  In support it was provided that the Veteran's right ear hearing was essentially normal in service and showed no threshold shift.  The Veteran's current hearing loss did not develop until many years after service.  Although the Veteran did show hearing loss at the threshold of 8000 hertz during service and currently, the examiner noted that such hearing loss is not medically recognized as occurring as a result of acoustic trauma based upon current medical knowledge and literature.

The Veteran was provided with an additional VA examination in November 2016.  Pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        10
        15
        30
        75
LEFT
        95+
        105+
        105+
        105+
        105+

His right ear showed an additional value of 75 decibels at 8000 hertz.  
Speech testing revealed a score of 100 percent for the right ear and could not be tested for the left ear.

The examiner opined that the Veteran's left ear hearing loss preexisted military service, and was not aggravated beyond its natural progression during military service, rather, it improved.  As such, it was found that the Veteran's current left ear hearing loss was not attributable to military service.  The examiner also opined that his right ear hearing loss was less likely than not related to military service.  In support, the examiner noted the Veteran's right ear hearing was essentially normal in service and showed no threshold shift.  His current hearing loss did not develop until many years after service.  Although the Veteran had hearing loss at the threshold of 8000Hz during service (and currently), the examiner noted that such hearing loss is not medically recognized as occurring as a result of acoustic trauma based upon review of current medical knowledge and literature.

Left Ear

Having reviewed the complete record, the Board finds that service connection for left ear hearing loss is not warranted.

The Veteran is shown to have a current diagnosis of sensorineural hearing loss of the left ear, as per his outpatient treatment records and VA examinations.  Additionally, he had in-service treatment for left ear hearing loss that preexisted military service.

As such, the inquiry turns upon a finding of whether the Veteran's preexisting left ear hearing loss was aggravated beyond its natural progression.  In this regard, it is noted that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Here, under the first prong, the Board finds that the Veteran's left ear hearing loss clearly and unmistakably preexisted military service.  This is based upon the fact that numerous treatment records, to include the Veteran's 1965 entrance examination, detailed that the Veteran had left ear hearing loss prior to entering service in 1966.  This evidence has not been otherwise challenged by the Veteran or any other evidence of record.  As such, the inquiry thus shifts to the second prong in order to determine whether the Veteran's left ear hearing loss was aggravated beyond its natural progression during military service.

Although there were distinct examinations in which the Veteran's left ear hearing loss appeared to be worse than prior examinations, over the course of the Veteran's entire military service, his hearing threshold for the left ear actually improved.  This was also confirmed upon review by the VA examiners' opinions of record.  The Board further notes that, a temporary or intermittent flare-up of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As such, the medical evidence of record shows that the Veteran's left ear hearing loss did have intermittent worsening, but it appeared to return to lower levels and end at its lowest level at service discharge.

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had a left ear hearing loss which existed prior to service, and the evidence clearly and unmistakably establishes that the preexisting left ear hearing loss, while temporarily affected by in-service events, was not permanently aggravated by his military service beyond the natural progression of the disease.  As such, the presumptions of soundness and aggravation have been rebutted and the Veteran's claim for service connection for left ear hearing loss is denied.

The only other evidence in the claims file supporting the notion that his left ear hearing loss was aggravated beyond its natural progression in military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or audiology more particularly, and that he is merely speculating as to whether such worsening occurred.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he had a left ear hearing loss that was aggravated beyond its natural progression are outweighed by the competent and credible findings of the service treatment records and the VA opinions of record. 

In short, in the absence of persuasive probative evidence demonstrating any showing of aggravation beyond a natural progression, a preponderance of the evidence is against the claim.  Accordingly, because the nexus element required for service connection has not been satisfied, the Veteran's claim of entitlement to service connection for a left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Right Ear

Having reviewed the complete record, the Board finds that service connection for right ear hearing loss is not warranted.

The Veteran is shown to have a current diagnosis of sensorineural hearing loss of the right ear, as per his outpatient treatment records and VA examinations.  Additionally, the Veteran was shown to have complained of acoustic trauma while training on the firing range during service on multiple occasions, to include complaints of ringing in his ears.  The Veteran has also testified that he did not have proper hearing protection during these training events and primarily worked around loud noise in a kitchen.  As such, the Board finds that the Veteran's competent and credible statements along with the corroborating complaints of right ear hearing loss and trauma in the service treatment records warrant a finding that his exposure to acoustic trauma is conceded.

Therefore, the Veteran's claim turns upon an issue of a finding of nexus between his currently diagnosed right ear hearing loss and his in-service exposure to acoustic trauma.

In this regard, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Here, the Veteran's private audiologist has provided a positive nexus opinion via his January 2010 examination findings.  However, it is noted that this opinion was not provided as a definitive answer to the question of nexus, but rather a mere possibility based upon whether the types of acoustic trauma described by the Veteran could possibly cause hearing loss.  In support, the examiner used the Veteran's history and accounts of hearing loss without an actual analysis of his hearing thresholds during military service.  As such, it appears that this opinion was not well-supported by the particulars of the Veteran's case, but rather provided a more generic finding based upon the plausibility of the Veteran's assertions.

On the other hand, the VA examiners of record provided a thorough analysis to support their negative etiological opinions.  In doing so, they analyzed the Veteran's hearing threshold findings over the period of time that the Veteran was in service in relation to his historical complaints of acoustic trauma.  When these audiometric values were fully analyzed, they revealed that the Veteran had not in fact suffered a threshold shift during military service and that such threshold shift would be required to show hearing loss that was due to acoustic trauma.  Additionally, the examiners further noted that the Veteran's hearing loss shown at the 8000Hz threshold was not consistent with hearing loss due to acoustic trauma.  These findings were based upon established medical literature and knowledge.

Accordingly, because the VA examiners of record provided thorough and supported opinions based upon current medical literature and knowledge, the Board finds they are more probative than the private opinion that appeared to be based upon mere conjecture and the Veteran's historical accounts.

The only other evidence in the claims file supporting the notion that the Veteran's right ear hearing loss was caused or incurred in military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or audiology more particularly, and that he is merely speculating as to whether such a relationship exists.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he had a right ear hearing loss that was caused or incurred in military service are outweighed by the competent and credible findings of the service treatment records and the VA opinions of record. 

Additionally, following his discharge from the service, the first evidence showing the diagnosis of sensorineural hearing loss in the right ear occurred in 2007, almost 40 years after the Veteran's discharge from military service.  The Board observes that evidence of a prolonged period without medical showings of right ear sensorineural hearing loss and the passage of years since military service is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Lastly, the Board has considered whether the Veteran would be entitled to service connection on a continuity of symptomatology basis as hearing loss is an organic disease of the nervous system and is one of the enumerated conditions in 38 C.F.R. § 3.309 (a).  See Walker, 708 F.3d 1331.  Due to the finding that there was no credible or probative evidence of a diagnosed condition in service (or within one year after service), any further discussion of continuity of symptoms is moot.

The Board, thus, finds that the more probative medical evidence of record does not support the contention that the Veteran's current right ear hearing loss was caused by or the result of the his military service.  The most probative evidence provided by the VA examiners shows that the Veteran's in-service treatment for right ear hearing complaints were acute in nature and he was not continuously treated for right ear hearing complaints since service.  Furthermore, there is no indication that the Veteran developed right ear hearing loss to a compensable level within a year of service discharge, as he did not even develop arthritis until decades after. 

In short, in the absence of persuasive probative evidence demonstrating any showing a nexus, a preponderance of the evidence is against the claim.  Accordingly, because the nexus element required for service connection has not been satisfied, the Veteran's claim of entitlement to service connection for a right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a left ear hearing loss is denied.

Entitlement to service connection for a right ear hearing loss is denied.


REMAND

The Veteran claims that he currently suffers from tinnitus that began during military service when he was repeatedly exposed to acoustic trauma on riffle ranges.  In this regard, his statements are supported by service treatment records which show that he did in fact complain of tinnitus on occasions after being on the firing range.  However, it does not appear that such complaints were ever construed as a chronic condition, but rather acute instances documented during the Veteran's service.  There were no indications on his separation examination that he suffered from chronic tinnitus at discharge.

It is further noted that the Veteran has indicated that he experienced tinnitus as a child when he suffered from measles.  However, he further indicated that such instance was also acute and did not recur prior to enlistment on active duty.  A review of the enlistment examination confirms that the Veteran had no documented complaints of tinnitus at the time of entry on to active duty.

As a preliminary matter and addressed below, the Board notes that the presumption of soundness applies in this case and the claim is one for service connection rather than compensation based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service.  38 U.S.C.A. §1111; 38 C.F.R. §3.306(b).  The Court has held that in order to demonstrate that a condition clearly and unmistakably pre-existed service the evidence must be undebatable.  Quirin v. Shinseki, 22Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Here, the only evidence that the RO, via the opinions of the VA examiners of record, has used to rebut such presumption is the Veteran's statements that he experienced an incidence of tinnitus when he was a child.  However, it is noted that there is no independent medical evidence supporting such acute incident and there is further no evidence showing that any such acute instance lasted from childhood until the time that the Veteran enlisted in military service.  

The Board finds that the presumption of soundness has not been sufficiently rebutted.  The Veteran's statements at his VA examinations that he suffered from tinnitus as a child are not sufficient by themselves to rebut the presumption of soundness.  Although the Veteran is competent to report symptoms he experiences, such as onset, severity, and continuity of headaches, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), he has not demonstrated that he is competent to diagnose tinnitus or determine whether it is chronic or acute because the evidence does not reflect he possesses the requisite education, training, and experience to do so.  38 C.F.R. § 3.159(a) (2016).  Additionally, a layman's report of being previously diagnosed with a medical condition is not competent evidence of actually having that condition.  See Robinette v. Brown, 8 Vet.App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).

As such, the Board finds that the inquiry turns upon whether the Veteran's currently diagnosed tinnitus is the result of his in-service complaints of tinnitus, which are presumed to have not preexisted military service.  In this regard, the Board finds that the VA examinations of record are incomplete, as they appear to have only addressed the issue of aggravation of a pre-service disability as opposed to the issue of direct service connection based upon in-service complaints.  Accordingly, the Veteran's tinnitus claim should be returned to the November 2016 VA examiner so that an opinion may be provided as to whether his currently diagnosed tinnitus was caused by or the result of his in-service complaints.  The examiner is to be instructed to disregard any consideration of the Veteran's tinnitus as a pre-service disability.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the VA examiner who conducted the November 2016 VA examination regarding tinnitus.  If that examiner is no longer available, the claims file should be forwarded to an examiner of like skill and qualification.  The claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed tinnitus was due to military service.  In particular, the examiner must consider the Veteran's service treatment records showing in-service complaints of tinnitus after being on the firing range.

The examiner is specifically instructed to presume that the Veteran was sound upon entrance on to active duty and that his tinnitus did not preexist service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. After completing the above actions, the claim should be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


